SEC. File Nos.002-86838 811-03857 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 Post-Effective Amendment No. 54 and Registration Statement Under The Investment Company Act of 1940 Amendment No. 54 AMERICAN FUNDS INSURANCE SERIES (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071-1406 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Steven I. Koszalka Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071-1406 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, CA 90071-3106 (Counsel for the Registrant) Approximate date of proposed public offering: It is proposed that this filing become effective immediately pursuant to paragraph (b) of rule 485. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under to Rule 485(b) under the Securities Act of 1933 and has duly caused this registration statement to be signed on its behalf by the undersigned, duly authorized, in the City of Los Angeles, and State of California, on the 19th day of May, 2011. American Funds Insurance Series By: /s/ James K. Dunton James K. Dunton, Vice Chairman Pursuant to the requirements of the Securities Act of 1933, this amendment to registration statement has been signed below on May 19, 2011, by the following persons in the capacities indicated. Signature Title Principal Executive Officer: /s/ Michael J. Downer Executive Vice President Michael J. Downer Principal Financial Officer and Principal Accounting Officer: /s/ Gregory F. Niland Treasurer Gregory F. Niland Trustees: Lee A. Ault III* Trustee William H. Baribault* Trustee /s/ James K. Dunton Vice Chairman and Trustee James K. Dunton James G. Ellis* Trustee Martin Fenton* Chairman (Independent and Non-Executive) Leonard R. Fuller* Trustee W. Scott Hedrick* Trustee R. Clark Hooper* Trustee Merit E. Janow* Trustee Laurel B. Mitchell* Trustee /s/ Donald D. O'Neal President and Trustee Donald D. O'Neal Frank M. Sanchez* Trustee Margaret Spellings* Trustee Steadman Upham* Trustee *By: /s/ Steven I. Koszalka (Steven I. Koszalka, pursuant to a power of attorney filed herewith) Counsel represents that this amendment does not contain disclosures that would make the amendment ineligible for effectiveness under the provisions of rule 485(b). /s/ Michael J. Triessl Michael J. Triessl Exhibit Index Exhibit No. Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
